Exhibit 10.2

 

EXECUTION VERSION

 

B FACILITY ACCESSION DEED

 

To:                              Deutsche Bank AG, London Branch as Facility
Agent

 

Virgin Media Investment Holdings Limited (the “Company”)

 

This Deed is dated 12 April 2010 and relates to:

 

(a)                                  the facilities agreement dated 16
March 2010 (as from time to time amended, varied, novated or supplemented, the
“Facilities Agreement”) whereby certain facilities were made available to the
Borrowers under the guarantee of the Guarantors, by a group of banks and other
financial institutions on whose behalf Deutsche Bank AG, London Branch acts as
Facility Agent in connection therewith;

 

(b)                                 the HYD Intercreditor Agreement;

 

(c)                                  the Group Intercreditor Agreement; and

 

(d)                                 the Security Trust Agreement.

 

1.                                           Terms defined in the Facilities
Agreement shall, subject to any contrary indication, have the same meanings in
this Deed.  The B Facility made available under this Deed shall be designated as
the “B Facility”. The “B Facility Lender” and each “B Facility Borrower” is set
out on the Schedule to this Deed.

 

2.                                           The B Facility Lender confirms that
the details in the Schedule to this Deed are an accurate summary of the B
Facility Lender’s Commitment in the B Facility.

 

3.                                           The B Facility Lender requests the
Facility Agent and the Company to accept this Deed as being delivered to the
Facility Agent and the Company pursuant to and for the purposes of
Clause 2.1(b) (The Facilities) of the Facilities Agreement.

 

4.                                           The B Facility Lender confirms that
it has received a copy of the Facilities Agreement together with such other
information as it has required in connection with this transaction and that it
has not relied and will not rely on any other Relevant Finance Party to check or
enquire on its behalf into the legality, validity, effectiveness, adequacy,
accuracy or completeness of any such information and further agrees that it has
not relied and will not rely on any other Relevant Finance Party to assess or
keep under review on its behalf the financial condition, creditworthiness,
condition, affairs, status or nature of the Parent or any Obligor.

 

5.                                           The B Facility Lender agrees to
become party to and to be bound by the terms of the Facilities Agreement as a B
Facility Lender.

 

6.                                           The Termination Date in respect of
the B Facility is 45 days from the date hereof.

 

7.                                           The B Facility Margin is 3.75% per
annum.

 

8.                                           The Final Maturity Date in respect
of the B Facility is 31 December 2015.

 

9.                                           Pursuant to Clause 12.8 (Prepayment
Fee) of the Facilities Agreement, the repayment of all B Facility Advances in
full pursuant to Clause 11.1(a)(ii) (Voluntary Prepayment) or Clause 12.1
(Change of Control) of the Facilities Agreement prior to the date falling 12
months after the date of the first Utilisation shall be subject to the payment
of a prepayment premium in an amount equal to 1.00% of the aggregate principal
amount of such B Facility Advances.

 

--------------------------------------------------------------------------------


 

10.                                     The issue price of the B Facility is
100% of the principal amount thereof.

 

11.                                     The B Facility Lender undertakes with
the Company and each of the other Relevant Finance Parties that it will perform
in accordance with their terms all those obligations which by the terms of the
Relevant Finance Documents will be assumed by it after delivery of this Deed to
the Facility Agent and satisfaction of the conditions (if any) subject to which
this Deed is expressed to take effect.

 

12.                                     The Company undertakes to deliver to any
B Facility Lender that has not previously received it, a copy of the annual
operating budget in respect of the financial year ending 31 December 2010 that
was delivered to the Lenders under the Existing Senior Credit Facilities
Agreement.

 

13.                                     Deutsche Bank AG, London Branch
represents to the Facility Agent and to the Company that it is a UK Bank Lender.

 

14.                                     Each B Facility Lender that is a UK Bank
or UK Non-Bank Lender shall deliver to the Facility Agent, on or before the date
falling five Business Days before the date upon which interest next falls due
for payment after the date hereof, the following documents evidencing the tax
status of such B Facility Lender as indicated above:

 

UK Bank Lender

 

(i)              certificate of incorporation; and

 

(ii)             copy of banking licence.

 

 

 

UK Non- Bank Lender

 

(i)             certificate of incorporation in the UK; or

 

(ii)           other evidence that the relevant ss. 933-937 Income Tax Act 2007
are met.

 

If a B Facility Lender has previously provided the Company with the above
documents (in connection with any financing made available by such B Facility
Lender to the Company) such B Facility Lender shall only be required to confirm
in writing that it had previously provided such documents and that there have
been no changes to the form of such documents relevant for these purposes.

 

ACCESSION TO THE HYD INTERCREDITOR AGREEMENT

 

The B Facility Lender hereby agrees with each other person who is or becomes
party to the HYD Intercreditor Agreement in accordance with the terms thereof
that with effect on and from the date hereof, it will be bound by the HYD
Intercreditor Agreement as a Senior Finance Party and as a Senior Lender as if
it had been an original party thereto in such capacity.

 

ACCESSION TO THE GROUP INTERCREDITOR AGREEMENT

 

The B Facility Lender hereby agrees with each other person who is or becomes
party to the Group Intercreditor Agreement in accordance with the terms thereof
that with effect on and from the date hereof, it will be bound by the Group
Intercreditor Agreement as a Senior Finance Party and as a Senior Lender as if
it had been an original party thereto in such capacity.

 

This Deed, including all non-contractual obligations arising out of or in
connection with it, shall be governed by, and construed in accordance with,
English Law.

 

IN WITNESS WHEREOF this Deed has been executed as a deed by the parties hereto
and is delivered on the date written above.

 

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Name of B Facility Lender

 

B Facility Lender’s Commitment

 

 

 

 

 

Deutsche Bank AG, London Branch

 

£675,000,000

 

 

Name of B Facility Borrower

 

 

 

 

 

 

 

VMIH Sub Limited

 

 

 

 

 

 

 

Virgin Media SFA Finance Limited

 

 

 

 

--------------------------------------------------------------------------------


 

The B Facility Lender

 

EXECUTED as a DEED for and on behalf of

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

 

By:

/s/ ABUDY TAHA

 

By:

/s/ CAMELIA ROBU

Abudy Taha

 

Camelia Robu

Director

 

Director

 

 

 

 

 

 

The Facility Agent

 

EXECUTED as a DEED for and on behalf of

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

 

By:

/s/ NICOLA DAWES

 

By:

/s/ V ADAMS

Nicola Dawes

 

V Adams

Vice President

 

Assistant Vice President

 

--------------------------------------------------------------------------------


 

The Company

 

EXECUTED as a DEED for and on behalf of

 

VIRGIN MEDIA INVESTMENT HOLDINGS LIMITED acting by:

 

Director

/s/ ROBERT GALE

 

 

Robert Gale

 

 

 

 

 

/s/ SARAH COX

 

 

Witness

 

 

 

 

 

Name:Sarah Cox

Address: “Spring Cottage”, 7 Chestnut Avenue, Andover, Hampshire, SP 10 2HE

Occupation: PA to Financial Director — Control and Tax

 

--------------------------------------------------------------------------------


 

Administrative Details of B Facility Lender and its Facility Office

 

Facility Office Address in relation to its tax status as set out in paragraph 14
above: Winchester House, 1 Great Winchester Street, London, EC2N 2DB

 

Administrative Office: Loan Operations, 99 Bishopsgate, London, EC2

 

Contact Name: Steven Connolly

 

Account for Payments:

Correspondent Bank: Deutsche Bank AG, London Branch

 

SWIFT Code: DEUTGB2L

 

Sort Code: 40-50-81

 

Account: 30798301

 

IBAN: GB75DEUT40508130798301

 

Fax: 020-7545-4638

 

Telephone: 020-7545-7398

 

--------------------------------------------------------------------------------